Honorable Maurice Bullock
County Attorney
Pecos County
Pecos, Texas

Dear Sir:               Opinion No. O-3119
                        Re: Does exfsting law authorize Pecos
                             County to buy automobiles, pick-
                             ups, or trucks to be used by the
                             county commissioners acting as
                             their own road superintendents
                             and likewise is the county author-
                             ized to pay the expenses of such
                             commissioners incurred in operat-
                             ing their own private automobiles
                             when acting a8 their own road
                             superintendents?

        Your recent request for an opinion o,f this department
upon the above stated question has been received.

        We quo,te from your letter as follows:

         "I find that in your Opinion No. O-752 dated
    May 16, 1939, addressed to the Honorable Robert
    F. Cherry, County Attorney, Bosque County, you
    rendered the following ruling:

          "'You are respectfully advised that it is
   the opinion of this department that the commis-
   sioners' court in counties operating under the
   general road law of this state are not empowered
   or authorized to buy automobiles, pick-ups or
   trucks for the county to be used by the commis-
   sioners in the performance of their duties as
   county    commissioners, nor is the county author-
   ized to pay the expenses of such commissioners,
   incurred by them in the operation of their own
   private automobiles in the conduct of their of-
   fice,'

       Pecos County is operating under the general
   road law. For several years each of the County
   Commissioners of Pecos County, Texas, has been
Honorable Maurice Bullock, page 2           O-3119



      performing the actual services of personally
      superintending and directing all operations of
      constructing, maintaining and operating county
      roads within his respective precinct.  In other
      words, they take the position that in this man-
      ner they can dispense with the services of a
      superintendent for each precinct by performing
      these duties personally rather than by hiring an
      employee for this work.  It has been suggested
      that under these circumstances the law as ex-
      pressed in your opinion above referred to does
      not apply to the situation in Pecos County.

           "Will you pleas8 Inform us at your earliest
      convenience whether or not in your opinion ex-
      isting law aUthOPiZ8s  Pecos County to buy auto-
      mobiles , pick-ups, or trucks to be used by the
      County Commissioners acting as their own road
      superintendents and likeWis8 whether or not the
      county is authorized to pay the expenses of such
      Commissioners incurred by them in operating
      their own private automobile when acting as
      their own road superintendent."

         Pecos County is operating under the general road law.
The fact that the commissioners of said county are performing
the actual service of personally superintending and directing
all operations of construction, etc., as above indicated, with-
in their respective precincts is immaterial. This department
has heretofore ruled upon a number of questions very similar
to the question presented in your inquiry. For your informa-
tion, we are enclosing herew,ith copies of our opinions Nos.
o-752, o-996, O-1918 and O-2562, touching the question consid-
ered here.
        In Vi8W of the above mentioned opinions and the author-
ities cited therein, we respectfully answer your question in
the negative.

          Trusting that we have fully answered your inquiry, we
are
-   -




    Honorable Maurfce Bullock, page 3          o-3119


                                   Yours very truly

                                 ATTORNEY GENERAL OF TEXAS



                                   By s/Ardell Williams
                                        Ardell Williams
                                              Assistant

    AW:GO:wc

    ENCLOSERE


    APPROVED FF3 12, 1941
    s/Gerald C, Mann
    ATI'O~NEY GENERAL OF TEXAS

    Approved Opfnfon CommF,t,teeBy s/BwB   Chairman